DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: 
Independent Claim 17 is an exact duplication of Independent claim 8.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (US 2020/0367827 A1)(PCT filed 10/22/2018 with foreign application priority of 12/1/2017 as cited on IDS submitted on 03/31/21). 
Regarding claim 1, Min discloses a wearing detection method (e.g. abstract), comprising: obtaining a first electrical signal of at least one first electrode (e.g. [0052]; [0107]-[0108] Fig 2:211; Fig 7:701); obtaining a first optical signal respectively detected by at least one optical detection module (e.g. Fig 2:200), to obtain at least one first optical signal (e.g. [0053]-[0054]; [0112] Fig 7:707), wherein the optical detection module comprises an optical transmitter (e.g. Fig 2:220) and an optical receiver (e.g. Fig 2:230-260), and the first optical signal is an optical signal received by the optical receiver after being transmitted by the optical transmitter and going through a human body (e.g. [0053]-[0054]; [0112] Fig 7:707); and judging a worn state of a wearable device according to the first electrical signal and the at least one first optical signal (e.g. Fig 7:713/715; [0100]-[0102; [0116]-[0117]).
Regarding claims 8 and 17, Min discloses a wearing detection apparatus (e.g. Fig 2:101), comprising: at least one processor (e.g. Fig 3:120); and a memory in communicational connection with the at least one processor (e.g. Fig 3:130); wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor (e.g. Fig 3:130; [0030]-[0031]) to enable the at least one processor to: obtain a first electrical signal of at least one first electrode (e.g. [0052]; [0107]-[0108] Fig 2:211; Fig 7:701); obtain a first optical signal respectively corresponding to at least one optical detection module (e.g. Fig 2:200), to obtain at least one first optical signal (e.g. [0053]-[0054]; [0112] Fig 7:707), wherein the optical detection module comprises an optical transmitter (e.g. Fig 2:220) and an optical receiver (e.g. Fig 2:230-260), and the first optical signal is an optical signal received by the optical receiver after being transmitted by the optical transmitter and going through a human body (e.g. [0053]-[0054]; [0112] Fig 7:707); and judge a worn state of a wearable device according to the first electrical signal and the at least one first optical signal (e.g. Fig 7:713/715; [0100]-[0102; [0116]-[0117]).
Regarding claims 2 and 9, Min discloses wherein the first electrical signal comprises at least one impedance signal, and at least one impedance signal is an impedance signal between any two first electrodes of a plurality of first electrodes (e.g. [0052]).
Regarding claims 3 and 10, Min discloses further comprising: starting a first detection function if it is judged that the wearable device is in the worn state, wherein the first detection function comprises at least one of the following: a heart rate detection function, a blood oxygen saturation detection function, and a blood pressure detection function (e.g. [0053]-[00054]; [0058]).
Regarding claims 6, 13 and 14, Min discloses wherein the judging of the worn state of the wearable device according to the first electrical signal and the at least one first optical signa comprises: determining an impedance signal, which is within a first preset range, of the at least one impedance signal to a target impedance signal (e.g. [0107]-[0110]; Fig 7:703); determining a first optical signal, which is within a second preset range or complies with a fluctuation rule of a human physiological signal, or the at least one first optical signal to be a target optical signal (e.g. [0053]-[0054]; [0112]-[0114] Fig 7:709); and judging that the wearable device is in the worn state if a quantity of the target impedance signal reaches a first preset threshold and a quantity of the target optical signal reaches a second preset threshold (e.g. Fig 7:713/715; [0100]-[0102; [0116]-[0117]). 
Regarding claim 18, Min discloses further comprising: the at least one optical detection module and the at least one first electrode, wherein the at least one optical detection module and the at least one first electrode are connected with the wearing detection apparatus (e.g. Fig 2; [0051]-[0053]), the optical detection module comprises the optical transmitter and the optical receiver (e.g. [0053] Fig 2:200/220/230-260), and the at least one first electrode, the optical transmitter and the optical receiver are located in a first plane of the device (e.g. Fig 2 [0051]-[0052]).
Regarding claim 20, Min discloses wherein the computer readable storage medium stores a computer program, and the computer program causes a processor to execute the method according to claim 1 (e.g. Fig 3:130; [0030]-[0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Chan (US 2010/0076331 A1) (as cited on IDS submitted on 3/31/21).
Regarding claims 4 and 11, Min discloses wherein the at least one processor is further enabled to: obtain a second electrical signal of a second electrode (e.g. [0107]-[0108] Fig 2:213). Min is silent regarding judge, through the second electrical signal, whether there is a touch operation on the wearable device; and start a second detection function of the wearable device if it is judged that there is the touch operation on the wearable device.
However, Chan discloses a device and method for measuring three-lead ECG in a wristwatch having a second electrode to obtain a second electrical signal (e.g. [0021]-[0022]), and  judge, through the second electrical signal, whether there is a touch operation on the wearable device (e.g. abstract; [0008]; [0016] lines 1-12; [0017]-[0019]); and start a second detection function of the wearable device if it is judged that there is the touch operation on the wearable device (e.g. abstract; [0008]; [0016] lines 1-12; [0017]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Min to incorporate the teachings of Chan of  a second electrode to obtain a second electrical signal, and  judge, through the second electrical signal, whether there is a touch operation on the wearable device; and start a second detection function of the wearable device if it is judged that there is the touch operation on the wearable device for the purpose of measuring different biometric data utilizing a known three-lead ECG set-up.
Regarding claims 5 and 12, modified Min discloses wherein the second detection function comprises an electrocardiograph (ECG) detection function (e.g. abstract; [0008]; [0016] lines 1-12; [0017]-[0019]).
Regarding claim 19, Min discloses further comprising: a second electrode, wherein the second electrode is connected with the wearing detection apparatus (e.g. [0107]-[0108] Fig 2:213). Min is silent regarding the second electrode is located in a second plane of the device, the first plane and the second plane are different planes; and the second electrode is configured to judge whether there is a touch operation on the wearable device. Min does disclose that the two electrodes can be arranged in different positions (e.g. Min [0052] last sentence).
However, Chan discloses a device and method for measuring three-lead ECG in a wristwatch having a first plane for one electrode (e.g. Fig 1a/b:3 [0016]), the second electrode is located in a second plane of the device (e.g. Fig 1a/b:4), the first plane and the second plane are different planes (E.g. Fig 1a/b the first plane is the back of the watch and the second plane is the front of the watch); and the second electrode is configured to judge whether there is a touch operation on the wearable device (e.g. abstract; [0008]; [0016] lines 1-12; [0017]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Min to incorporate the teachings of Chan wherein the second electrode is located in a second plane of the device, the first plane and the second plane are different planes; and the second electrode is configured to judge whether there is a touch operation on the wearable device for the purpose of measuring different biometric data utilizing a known three-lead ECG set-up.
Claim(s) 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Venkatraman (US 2016/0154952 A1) (as cited on IDS submitted on 09/10/2021).
Regarding claims 7 and 15, Min is silent regarding further comprising: judging wearing quality according to the at least one impedance signal and/or the at least one first optical signal.
However, Venkatraman discloses a method and apparatus for off-body detection for wearable device further comprising: judging wearing quality according to the at least one impedance signal and/or the at least one first optical signal (e.g. [0049]-[0052]; [0067]-[0075]; Fig 7a and 12 the system can determine a confidence level of the metrics in order to determine that the user is actually wearing the device furthermore based on the changes in the capacitance it can determine whether there is movement/changes in how the user is wearing the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Min to incorporate the teachings of Venkatraman of judging wearing quality according to the at least one impedance signal and/or the at least one first optical signal for the purpose of ensuring the device is worn properly and be confident in the measured data.
Regarding claim 16, modified Ma discloses wherein the at least one processor is further enable to: judge the wearing quality to be inferior and/or remind a user of inferior wearing quality, if a quantity of the impedance signal, which is within a third preset range, of the at least one impedance signal exceeds a third preset threshold, and/or, if a quantity of a first optical signal, which is within a fourth preset range, of the at least one first optical signal exceeds a fourth preset threshold  (e.g. [0049]-[0052]; [0067]-[0075] Fig 7a and 12 the system can determine a confidence level of the metrics in order to determine that the user is actually wearing the device furthermore based on the changes in the capacitance it can determine whether there is movement/changes in how the user is wearing the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							September 24, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792